                Case 19-10488-LSS           Doc 111         Filed 03/25/19      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )    Chapter 11
                                                        )
Z GALLERIE, LLC, et al., 1                              )    Case No. 19-10488 (LSS)
                                                        )
                                 Debtors.               )    (Jointly Administered)
                                                        )
                                                        )    Related to Docket No. 106
                                                        )
                                                        )    Objection Deadline: April 24, 2019 at 4:00 p.m.
                                                        )    Hearing Date: May 1, 2019 at 10:00 a.m.


             NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER
      (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT;
         (II) APPROVING THE SOLICITATION AND NOTICE PROCEDURES
           WITH RESPECT TO CONFIRMATION OF THE DEBTORS’ JOINT
      CHAPTER 11 PLAN; (III) APPROVING THE FORMS OF BALLOTS AND
     NOTICES IN CONNECTION THEREWITH; (IV) SCHEDULING CERTAIN
    DATES WITH RESPECT THERETO; AND (V) GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that on March 22, 2019, the above-captioned debtors
(collectively, the “Debtors”) filed with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), the Debtors’ Motion for Entry of an Order (I) Approving
the Adequacy of the Disclosure Statement; (II) Approving the Solicitation and Notice Procedures
with Respect to Confirmation of the Debtors’ Joint Chapter 11 Plan; (III) Approving the Forms
of Ballots and Notices in Connection Therewith; (IV) Scheduling Certain Dates with Respect
Thereto; and (V) Granting Related Relief (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that a hearing to consider the relief requested in
the Motion will be held on May 1, 2019 at 10:00 a.m. (prevailing Eastern Time)
(the “Hearing”) before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge
for the District of Delaware, 824 N. Market Street, Courtroom 2, 6th Floor, Wilmington,
Delaware 19801.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must
comply with the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy
Practice and Procedure for the Bankruptcy Court for the District of Delaware. Objections, if any,
to the Motion must be filed with the Bankruptcy Court such that the Bankruptcy Court actually
receives the objections and proof of service on or before April 24, 2019 at 4:00 p.m.

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of
the Debtors’ service address is: 1855 West 139th Street, Gardena, CA 90249.



PHIL1 7771470v.1
               Case 19-10488-LSS       Doc 111     Filed 03/25/19     Page 2 of 3



(prevailing Eastern Time) and such objections must be promptly served on: (i) the Debtors, c/o
Z Gallerie, LLC, 1855 West 139th Street, Gardena, CA 90249 (Attn: Mark Weinsten); (ii)
counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
10022 (Attn: Joshua A. Sussberg, Esq., Justin Bernbrock, Esq., and Joshua M. Altman, Esq.) and
Klehr Harrison Harvey Branzburg LLP (Attn: Domenic E. Pacitti); (iii) Buchanan Ingersoll &
Rooney, PC, 919 N. Market Street, Wilmington, DE 19801 (Attn: Mary F. Caloway); (iv)
counsel to the official committee of unsecured creditors, Cooley LLP, 1114 Avenue of the
Americas, New York, NY 10036 (Attn: Seth Van Aalten and Michael Klein) and Whiteford
Taylor & Preston LLC, The Renaissance Centre, 405 North King Street, Suite 500, Wilmington,
De 19801 (Attn: Christopher M. Samis and L. Katherine Good); and (e) the U.S. Trustee, 844
King Street, Suite 2007, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jaclyn Weissgerber,
Esq.).

        PLEASE TAKE FURTHER NOTICE that copies of the Motion can be obtained
through the Court’s website at https://ecf.deb.uscourts.gov, referencing Case No. 19-10488
(LSS), and on the website of the Debtors’ notice and claims agent, Stretto, at
http://cases.stretto.com/zgallerie. Further information may be obtained by calling (855) 276-9008
or emailing ZGallerieInquiries@stretto.com or upon request from the undersigned proposed
counsel to the Debtors.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned
thereafter from time to time without further notice other than an announcement of the adjourned
date or dates at the Hearing or at a later hearing. The Debtors will file an agenda before the
Hearing, which may modify or supplement the Motion to be heard at the Hearing.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT WANT THE
COURT TO GRANT THE RELIEF REQUESTED IN THE MOTION, OR IF YOU
WANT THE COURT TO CONSIDER YOUR VIEW ON THE MOTION, THEN YOU OR
YOUR ATTORNEY MUST ATTEND THE HEARING. IF YOU OR YOUR ATTORNEY
DO NOT TAKE THESE STEPS, THE COURT MAY DECIDE THAT YOU DO NOT
OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY ENTER AN ORDER
GRANTING THE RELIEF REQUESTED IN THE MOTION.



                          [Remainder of page intentionally left blank]




                                               2

PHIL1 7771470v.1
                   Case 19-10488-LSS   Doc 111   Filed 03/25/19     Page 3 of 3


Dated: March 25, 2019                   /s/ Domenic E. Pacitti
Wilmington, Delaware                    Domenic E. Pacitti (DE Bar No. 3989)
                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        919 North Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone:    (302) 426-1189
                                        Facsimile:    (302) 426-9193
                                        Domenic E. Pacitti (DE Bar No. 3989)
                                        -and-
                                        Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:    (212) 446-4800
                                        Facsimile:    (212) 446-4900

                                        -and-
                                        Justin R. Bernbrock (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200

                                        Proposed Co-Counsel for the Debtors and Debtors in
                                        Possession




PHIL1 7771470v.1
